Name: Commission Regulation (EC) NoÃ 1712/2006 of 20 November 2006 amending Council Regulation (EC) NoÃ 747/2001 as regards Community tariff quotas for certain agricultural products originating in Turkey
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  international trade;  Europe
 Date Published: nan

 21.11.2006 EN Official Journal of the European Union L 321/7 COMMISSION REGULATION (EC) No 1712/2006 of 20 November 2006 amending Council Regulation (EC) No 747/2001 as regards Community tariff quotas for certain agricultural products originating in Turkey THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 747/2001 of 9 April 2001 providing for the management of Community tariff quotas and of reference quantities for products eligible for preferences by virtue of agreements with certain Mediterranean countries and repealing Regulations (EC) No 1981/94 and (EC) No 934/95 (1), and in particular Article 5(1)(b) thereof, Whereas: (1) By Decision No 2/2006 of 17 October 2006 (2) the EC-Turkey Association Council has approved the amendment to Protocols 1 and 2 to Decision No 1/98 of the EC-Turkey Association Council on the trade regime for agricultural products. (2) For certain agricultural products originating in Turkey, the amended Protocol 1 provides for new Community tariff quotas and for changes to the existing Community tariff quotas laid down in Regulation (EC) No 747/2001. (3) To implement the new tariff quotas and the changes to the existing tariff quotas, it is necessary to amend Regulation (EC) No 747/2001. (4) Since Decision No 2/2006 of the EC-Turkey Association Council is applicable from 1 November 2006, this Regulation should apply from the same date and should enter into force as soon as possible. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Annex IX to Regulation (EC) No 747/2001 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 November 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 2006. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 109, 19.4.2001, p. 2. Regulation as last amended by Commission Regulation (EC) No 19/2006 (OJ L 4, 7.1.2006, p. 7). (2) Not yet published in the Official Journal. ANNEX ANNEX IX TURKEY Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of this Regulation. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. Tariff quotas Order No CN code Description of goods Quota period Quota volume (in tonnes net weight) Quota duty 09.0202 0701 90 Potatoes, fresh or chilled, other than seed From 1.1 to 31.12 2 500 Exemption 09.0211 0703 10 11 0703 10 19 Onions, fresh or chilled From 16.5 to 14.2 2 000 Exemption 09.0213 0709 30 00 Aubergines (eggplants), fresh or chilled From 1.5 to 14.1 1 000 Exemption 09.0215 0709 90 70 Courgettes, fresh or chilled From 1.3 to 30.11 500 Exemption (1) 09.0204 0806 10 10 Fresh table grapes From 1.5 to 17.6 and from 1.8 to 14.11 350 Exemption (1) 09.0217 (2) 0807 11 00 Watermelons, fresh From 16.6 to 31.3 16 500 Exemption 09.0219 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, with a sugar content exceeding 13 % by weight: From 1.1 to 31.12 100 Exemption 0811 10 11 Strawberries 0811 20 11 Raspberries, blackberries, mulberries, loganberries, black-, white- or redcurrants and gooseberries 0811 90 19 Other, except tropical fruit and tropical nuts 09.0206 1509 10 90 Other virgin olive oil From 1.1 to 31.12 100 7,5 % ad valorem 09.0221 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid: From 1.1 to 31.12 8 900 Exemption 2002 10 Whole or in pieces 2002 90 11 2002 90 19 Other, with a dry matter content of less than 12 % by weight 09.0207 (2) 2002 90 31 2002 90 39 2002 90 91 2002 90 99 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid, other than whole or in pieces, with a dry matter content of not less than 12 % by weight From 1.1 to 30.6 15 000, of a dry matter content of 28 to 30 % by weight (3) Exemption 09.0209 (2) 2002 90 31 2002 90 39 2002 90 91 2002 90 99 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid, other than whole or in pieces, with a dry matter content of not less than 12 % by weight From 1.7 to 31.12 15 000, of a dry matter content of 28 to 30 % by weight (3) Exemption 09.0208 2007 10 10 2007 91 10 2007 91 30 2007 99 20 2007 99 31 2007 99 33 2007 99 35 2007 99 39 2007 99 55 2007 99 57 Jams, fruit jellies, marmalades, fruit or nut purÃ ©e and fruit or nut pastes From 1.1 to 31.12 1 750 33 % of the specific duty 09.0223 2007 91 30 Jams, jellies, marmalades, puree and pastes, obtained by cooking, other than homogenised preparations, of citrus fruit, with a sugar content exceeding 13 % but not exceeding 30 % by weight From 1.1 to 31.12 100 Exemption 09.0225 2007 99 39 Other preparations of fruit and nuts, obtained by cooking, with a sugar content exceeding 30 % by weight, other than homogenised preparations From 1.1 to 31.12 100 Exemption 09.0212 2008 30 19 2008 50 19 2008 50 51 2008 50 92 2008 50 94 2008 60 19 2008 70 19 2008 70 51 2008 80 19 Citrus fruit, apricots, cherries, peaches, including nectarines, and strawberries, otherwise prepared or preserved From 1.1 to 31.12 2 100 Exemption (1) 09.0214 2009 11 11 2009 11 91 2009 19 11 2009 19 91 2009 29 11 2009 29 91 2009 39 11 2009 39 51 2009 39 91 2009 61 90 2009 69 11 2009 69 79 2009 69 90 2009 80 11 2009 80 34 2009 80 35 2009 80 61 2009 80 85 2009 80 86 2009 90 11 2009 90 21 2009 90 31 2009 90 71 2009 90 92 2009 90 94 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit From 1.1 to 31.12 3 400 33 % of the specific duty (1) The exemption applies only to the ad valorem duty. (2) The application of this tariff quota is suspended by Council Regulation (EC) No 1506/98 (OJ L 200, 16.7.1998, p. 1). (3) For the administration of these Community tariff quotas, the following coefficients will be applied to imports of products with a dry matter content other than 28 to 30 % by weight: Dry matter content by weight Coefficients not less than: but less than: 12 14 0,44828 14 16 0,51724 16 18 0,58621 18 20 0,65517 20 22 0,72414 22 24 0,7931 24 26 0,86207 26 28 0,93103 28 30 1 30 32 1,06897 32 34 1,13793 34 36 1,20689 36 38 1,27586 38 40 1,34483 40 42 1,41379 42 93 1,44828 93 100 3,32759